Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	This communication is in response to the Application No. 17/350,514 filed on 6/17/21. Claims 49 - 57 has been examined.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

4.	Claims 49, 53 – 57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,071,022 in view of Yang et al. (US 2010/0202618).

Regarding claim 49, 
Instant Application
Pat # 11,071,022
A secondary base station comprising: a controller; and a transceiver configured to communicate with a user equipment, UE, which is configured for simultaneous connection to a master base station and to the secondary base station, wherein the controller is configured to: control the transceiver to receive, from the master base station that provides control plane signaling to the UE, a security key of the secondary base station derived by the master base station; derive a user plane security key, for use in protection of user plane traffic between 



However, does not specifically teach and/or disclose having control the transceiver to: -3-Continuation of U.S. Application No.: 17/031,412 Attorney Docket No.: 12622.0124-07000 transmit, to the master base station, a first message related to security key update when a Packet Data Convergence Protocol, PDCP, count is about to wrap around.
In the wireless evolved network, the security of the user plane is terminated at the access network, where a Base Station (BS) of the access network is referred to as an evolved NodeB (eNB). The security of the signaling plane is divided into two parts, paragraph 4, Wrap around, paragraph 61).
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of Yang’s PDCP and count wrap around. One would be motivated to combine these teachings because in doing so it can properly update the transmission state and help with effective transmission between entities.

As per claim 53, A master base substantially have same limitations as claim 49, thus the same rejection is applicable. 

Regarding claim 54, 
Instant Application
Pat # 11,071,022
A user equipment, UE, configured for simultaneous connection to a master base station and to a secondary base station, the UE comprising: a controller; and a transceiver; wherein the controller is configured to: derive a security key of the master base station; derive, using the derived security key of the master base station, a security key of the secondary base station; derive, using the security key of the 



However, does not specifically teach and/or disclose having control RRC message from the master base station; update security base station after receiving the RRC message.
Yang further teaches control RRC message from the master base station; update security base station after receiving the RRC message.
the security of the user plane is terminated at the access network, where a Base Station (BS) of the access network is referred to as an evolved NodeB (eNB). The security of the signaling plane is divided into two parts, namely Access Stratum signaling Radio Resource Control (RRC) and Non Access Stratum (NAS) signaling, terminated at the access network and the core network respectively, paragraph 4)
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of Yang’s PDCP and count wrap around. One would be motivated to combine these teachings because in doing so it can properly update the transmission state and help with effective transmission between entities.

As per claim 56, A method substantially have same limitations as claim 49, thus the same rejection is applicable. 

As per claim 57, A method substantially have same limitations as claim 54, thus the same rejection is applicable. 
Allowable Subject Matter
5.	Claims 50 - 52 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANMAY K SHAH whose telephone number is (571)270-3624. The examiner can normally be reached Mon - Fri - 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TANMAY K. SHAH
Primary Examiner
Art Unit 2632



/TANMAY K SHAH/Primary Examiner, Art Unit 2632